ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Alenia North America, Inc.                   )      ASBCA No. 57935
                                             )
Under Contract No. FA8504-08-C-0007          )

APPEARANCES FOR THE APPELLANT:                      Louis D. Victorino, Esq.
                                                    Keith R. Szeliga, Esq.
                                                     Sheppard Mullin Richter & Hampton LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Lt Col James H. Kennedy III, USAF
                                                     Air Force Chief Trial Attorney
                                                    Christine C. Piper, Esq.
                                                    Jeffrey P. Hildebrant, Esq.
                                                    Skye Mathieson, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 December 2014
                                                           '



                                                 Administ ive Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57935, Appeal of Alenia North
America, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals